Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Att. Keith Miller on 02/10/2022.
The application has been amended as follows: 
Claim 7 have been amended as follows:Line 1: The limitation of “flexible cover” has been replaced with --protective cover--.
Claim 9 have been amended as follows:Line 1: The limitation of “sleeve” has been replaced with
Claim 10 have been amended as follows:Line 1: The limitation of “sleeve” has been replaced with --cover--.
Claim 11 have been amended as follows:Line 1: The limitation of “sleeve” has been replaced with --cover--.

Claim 12 have been amended as follows:Line 1: The limitation of “sleeve” has been replaced with --cover--.Line 1: The limitation of “flexible cover” has been replaced with --protective cover--.Line 1: The limitation of “a second layer” has been replaced with --a layer--.Line 3: The limitation of “the second layer” has been replaced with --the layer--.

Claim 13 have been amended as follows:Line 1: The limitation of “sleeve” has been replaced with --cover--.Line 1: The limitation of “the second layer” has been replaced with --the layer--.

Claim 14 have been amended as follows:Line 1: The limitation of “sleeve” has been replaced with
Claim 15 has been amended as follows:Line 12: The limitation of “the horizontal” has been replaced with --a horizontal--.
Claim 16 have been amended as follows:Line 1: The limitation of “sleeve” has been replaced with --sleeve system--.
Claim 17 have been amended as follows:Line 1: The limitation of “sleeve” has been replaced with --sleeve system--.

Claim 18 have been amended as follows:Line 1: The limitation of “sleeve” has been replaced with --sleeve system--.Line 1: The limitation of “upper cover” has been replaced with --flexible cover--.Line 1: The limitation of “a second layer” has been replaced with --a layer--.Line 2: The limitation of “upper cover” has been replaced with --flexible cover--.Line 3: The limitation of “the protective sleeve” has been replaced with --the flexible cover--.

Claim 19 have been amended as follows:Line 1: The limitation of “sleeve” has been replaced with --sleeve system --.Line 1: The limitation of “the second layer” has been replaced with --the layer--.

Claim 20 have been amended as follows:Line 1: The limitation of “sleeve” has been replaced with --sleeve system--.

The following is an examiner’s statement of reasons for allowance: Sergakis (US 20190247701 A1) is the closest prior art to the claimed invention teaching a protective cover 96 on a J-hook for a weight bar support but fails to teach the claimed invention as whole comprising a first tubular sleeve comprising a flexible material with an open end and a closed end; a second tubular sleeve comprising a flexible material with an open end and a closed end; and a length of flexible material connecting the first tubular sleeve open end to the second tubular sleeve open end; wherein the first tubular sleeve is configured to fit over a vertical portion of the J-hook weight bar support; wherein the second tubular sleeve is configured to fit over a horizontal portion of the J-hook weight bar support such that the length of flexible material sits on an inside surface of the J-hook weight bar support; and wherein the length of flexible material is abrasion resistant .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of reference cited for prior arts pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784